Case 3:15-cv-01143-BJD-JBT Document 419 Filed 02/05/20 Page 1 of 1 PagelD 33139

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

WINN-DIXIE STORES, INC.,

Plaintiff,
v. Case No.: 3:15-cv-1143-J-39JBT
SOUTHEAST MILK, INC., et al.,

Defendants.
/

ORDER OF DISMISSAL

This matter is before the Court on the Stipulation of Dismissal (Doc. No. 418;
Stipulation) filed on February 3, 2020. In the Stipulation, the parties indicate their
agreement to dismissal of this case with prejudice. See Stipulation at 1.

Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate all pending motions and close
the file.

th
DONE and ORDERED in Jacksonville, Florida this 4 day of February, 2020.

BRIAN J. DAVIS “
United States District Judge

Copies to:

Counsel of Record

ap
